     Case 1:18-cv-01129-EGS Document 28 Filed 02/18/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 KNIGHT FIRST AMENDMENT                      )
 INSTITUTE AT COLUMBIA                       )
 UNIVERSITY, et al.                          )
                                             )
        Plaintiffs,                          )   Civil Action No. 18-1129 (EGS)
                                             )
                v.                           )
                                             )
 DEPARTMENT OF DEFENSE, et al.               )
                                             )
        Defendants.                          )


       DEFENDANTS’ CONSENT MOTION FOR EXTENSION OF TIME
              TO SUBMIT JOINT SCHEDULING ORDER

       Defendants Department of Defense (“DOD”), Department of the Army (“Army”),

Central Intelligence Agency (“CIA”), Department of Justice (“DOJ”), DOJ, Office of

Legal Counsel (“OLC”), DOJ, National Security Division (“NSD”), Federal Bureau of

Investigation (“FBI”), Department of State (“State”), Office of the Director of National

Intelligence (“ODNI”), Department of the Air Force (“Air Force”), United States Coast

Guard (“Coast Guard”), Drug Enforcement Administration (“DEA”), Department of

Homeland Security (“DHS”), Defense Intelligence Agency (“DIA”), Department of

Energy (“DOE”), Department of the Treasury (“Treasury”), Marine Corps, Department of

the Navy (“Navy”), National Geospatial-Intelligence Agency (“NGIA”), National

Reconnaissance Office (“NRO”), and National Security Agency (“NSA”) (collectively,

“Defendants”) respectfully move this Court for short, two-day extension of time, i.e., from

February 18, 2019, through and including February 20, 2019, to file a Joint Scheduling

Order on behalf of the parties in this action brought under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552. In support of their motion, Defendants state the following:
        Case 1:18-cv-01129-EGS Document 28 Filed 02/18/19 Page 2 of 4



         1.     Plaintiffs, Knight First Amendment Institute at Columbia University

(“Knight First Amendment Institute”), American Civil Liberties Union (“ACLU”), and

American Civil Liberties Union Foundation (collectively, “Plaintiffs”) filed this suit

alleging that Defendants, 20 Executive Branch agencies, violated FOIA by failing to

release records relating to Defendants’ respective pre-publication review processes. See

id.     Plaintiffs’ challenge three separate FOIA responses, each of which has several

subparts.

         2.     Defendants filed an Answer to Plaintiffs’ Complaint, see Answer, ECF No.

22, and shortly thereafter, this Court issued an Order requiring counsel for the parties to

propose a Joint Scheduling Order.

         3.     Counsel for the parties have had several discussions regarding the status of

the 20 separate Executive Branch agencies’ respective responses to Plaintiffs’ FOIA

requests, including whether and to what extent Plaintiffs’ requests may be narrowed and

issues attendant to Defendants’ proposed production schedules.

         4.     To that end, Defendants respectfully request a short extension of time, i.e.,

from February 18, 2019, through and including February 20, 2019, to file the parties’ Joint

Scheduling Order. Good cause exists to grant this request. Defendants have been working

diligently to provide Plaintiffs with information about their respective processing of

Plaintiffs’ three separate FOIA requests and need a few additional days to complete this

task.

         5.     In accordance with the Local Rules, counsel for Defendants conferred with

Plaintiffs’ counsel regarding the relief requested in this motion.       Plaintiffs’ counsel

informed the undersigned that they consent to Defendants’ request.



                                              2
     Case 1:18-cv-01129-EGS Document 28 Filed 02/18/19 Page 3 of 4



       6.     Accordingly, Defendants respectfully request that the Court extend the

parties’ time to file a Joint Scheduling Order from February 18, 2019, through and

including February 20, 2019. A proposed order is attached.



 Dated: February 18, 2019                 Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          MARCIA BERMAN
                                          Assistant Branch Director

                                          /s/ Tamra T. Moore
                                          TAMRA T. MOORE
                                          District of Columbia Bar No. 488392
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street N.W.
                                          Washington, DC 20005
                                          Tel: (202) 305-8628
                                          Fax: (202) 305-8517
                                          E-mail: tamra.moore@usdoj.gov

                                          Attorneys for Defendants




                                           3
     Case 1:18-cv-01129-EGS Document 28 Filed 02/18/19 Page 4 of 4



                           CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served to all counsel

of record via the Court’s CM/ECF system on this 18th day of February, 2019.



                                            /s/ Tamra T. Moore
                                            TAMRA T. MOORE




                                           4
